internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-145121-02 date december legend x country d1 dear this responds to your letter dated date submitted on behalf of x requesting confirmation of x’s tax classification for federal tax purposes facts x was organized as a partnership under the laws of country effective d1 x represents that the laws of country confers limited_liability upon each of x’s partners x’s partners are all united_states citizens who are residents of country currently x is engaged in real_estate activity in country x is not engaged in trade_or_business in the united_states in addition to its ongoing real_estate activity in country x intends to invest in fixed income securities the interest from which would be united_states source interest and portfolio_interest as defined in sec_871 and sec_881 x has never filed form_8832 entity classification election law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with two or more members can elect to be classified as either a partnership or an association sec_301_7701-1 provides that for purposes of sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 an entity is a domestic entity if it is created or organized in plr-145121-02 the united_states or under the law of the united_states or of any state an entity is foreign if it is not domestic sec_301_7701-3 provides that a foreign eligible_entity will be treated as an association if all members have limited_liability unless it elects otherwise sec_301_7701-3 provides that a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member this determination is based solely on the statute or law pursuant to which the entity is organized conclusion based solely on the facts submitted and the representations made we conclude that x will be treated as an association for federal tax purposes if its partners all have limited_liability under the laws of country except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the partners of x have limited_liability under the laws of country no opinion is expressed as to whether the partnership may be a pfic as defined under sec_1297 or as to the federal_income_tax consequences of that determination to its partners also no opinion is expressed as to whether the partnership may be a foreign_personal_holding_company as defined in sec_552 or as to the federal_income_tax consequences of that determination to its partners this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s dianna k miosi sincerely dianna k miosi chief branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
